       Case 3:20-cv-00288-RCJ-CLB Document 12
                                           11 Filed 07/10/20
                                                    07/06/20 Page 1 of 2


 1   TERRI KEYSER-COOPER
     Law Office of Terri Keyser-Cooper
 2   NV Bar #3984
     1130 Wakefield Trail
 3   Reno, NV 89523
     Tele (775) 337-0323
 4   keysercooper@lawyer.com
     Attorney for Plaintiff
 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     KIM JACKSON,                                          Case No. 3:20-cv-00288-RCJ-CLB
 9

10                  Plaintiff,                             ORDER GRANTING STIPULATION
            vs.                                            TO EXTEND TIME FOR
11                                                         PLAINTIFF TO REPLY TO
     CHRIS DUTRA, JASON EDMONSON,                          DEFENDANTS’ OPPOSITON TO
12   ERIC DEJESUS                                          MOTION FOR PARTIAL
                                                           SUMMARY JUDGMENT
13               Defendants.                               (First Request)
14   ______________________________________/

15
            Plaintiff KIM JACKSON, by and through her attorney, Terri Keyser-Cooper, and
16
     Defendants CHRIS DUTRA, JASON EDMONSON, and ERIC DEJESUS, by and through their
17

18   attorneys, Sparks City Attorney Chester Adams, and Assistant City Attorney Alyson McCormick,

19   stipulate that the Plaintiff shall have a two-week extension of time to file her Reply to Defendants’
20   Opposition to Plaintiff’s Motion For Partial Summary Judgment (ECF No. 10 filed July 1, 2020).
21
     The parties have so stipulated because Plaintiff’s counsel’s workload and calendar in the next three
22
     weeks has grown out of control with two new cases that must be thoroughly analyzed as the statute
23
     of limitations is fast approaching, a settlement conference must be planned and a statement written,
24
     in addition to other urgent issues and a long planned trip to visit family in Arizona. This is the first
25

26   request for an extension to file a Reply.

27          The Reply brief is now due July 15, 2020. With the extension of time the Reply brief will
28

                                                                                                           1
       Case 3:20-cv-00288-RCJ-CLB Document 12
                                           11 Filed 07/10/20
                                                    07/06/20 Page 2 of 2


 1   now be due on July 29, 2020. This stipulation is entered into in good faith and not for the purpose of

 2   delay.
 3
     DATED this 6th day of July 2020                      DATED this 6th day of July 2020
 4
     By: /s/ Terri Keyser-Cooper                          CHESTER ADAMS
 5       TERRI KEYSER-COOPER                              Sparks City Attorney
 6   Law Office of Terri Keyser-Cooper                    By: /s/ Alyson McCormick
     1130 Wakefield Trail                                 ALYSON MCCORMICK
 7
     Reno, NV 89523                                       Assistant City Attorney
 8   Attorney for Plaintiff                               P.O. Box 857
                                                          Sparks, Nevada 89432-0857
 9                                                        Attorneys for Defendants
10

11   IT IS SO ORDERED.

12            Dated this 10th day of July 2020

13
                                           _________________________________
14                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                                         2
